POWELL, Judge.
James Lee Drumn, plaintiff in error, hereinafter referred to as defendant, was charged by information filed in the district court •of Washington County with the crime of operating a motor vehicle while under the influence of intoxicating liquor, after having been previously convicted of operating a motor vehicle while under the influence of intoxicating liquor. The defendant waived a jury and was tried before the court. He was sentenced to serve one year in the State Penitentiary, and to pay a fine of $1, the minimum for the crime charged. The evidence is conclusive and unrefuted.
Here on appeal, but one specification of error is advanced, and being that: “The court erred in overruling the demurrer of the defendant to the information on the ground that the court had no jurisdiction over the subject matter, in that there had been no second and subsequent offense under the 19SS drunk driving act.”
The above proposition has recently had the attention of this court in the case of Miller v. State, 316 P.2d 203, and the conclusions there reached are contrary to the contention here advanced by the defendant. That case may be referred to for reasons for our conclusions.
See, also, the following authorities: Spann v. State, 69 Okl.Cr. 369, 103 P.2d 389; State v. Buttignoni, 118 Wash. 110, 203 P. 76; State v. Staples, 100 N.H. 283, 124 A.2d 187; and State ex rel. Griffith v. Anderson, 117 Kan. 540, 232 P. 238.
The judgment appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.